ICJ_097_NuclearTests-ExaminationSituation_NZL_FRA_1995-09-22_ORD_01_NA_02_EN.txt. 310

DECLARATION OF JUDGE ODA

I fully support the Order which dismisses New Zealand’s request to
re-open the Nuclear Tests (New Zealand v. France} case of 1973-1974,
as I share the reasoning with regard to the matters of procedure leading
to the refusal of that request. But, as the Member of the Court from
the only country which has suffered the devastating effects of nuclear
weapons, I feel bound to express my personal hope that no further tests
of any kind of nuclear weapons will be carried out under any circum-
stances in future.

(Signed) Shigeru Opa.

26
